DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/992,044, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The disclosure of the ’044 application lacks adequate support for the following claim limitations:
Claim 1: “an interchangeable cap”; “a charging pad upon that said anime-like body stands while it is being charged; wherein said charging pad further comprises a home button, a right input button, and left input button; wherein said home, left and right button is made of clear and soft material that covers an LED light array underneath; wherein said LED light array is controlled by said central processing system to display different colors as visual cues; wherein said charging pad further comprises a shaped depression that one-way fits said two feet; wherein said shaped depression further comprises two sets of electrical pins disposed where said two feet to be set; wherein said two feet further comprises charging plates at said two feet’s bottoms; wherein said two sets of electrical pins engage said charging plates”; and “wherein pressing one of said home, left, or right button answers said question; wherein said apparatus further comprises a first two-way wireless communication counterpart; wherein said charging pad further comprises a second two-way wireless communication counterpart; wherein said charging pad further comprises a power socket that receives a DC jack”
Claim 2: “wherein sounds received by said two-way audio unit are processed by an integrated circuit (IC) that is a system on chip (SOC) ICB.”
Claim 3: “wherein said interchangeable cap is a protective cover to protect said upper body.”
Claim 4: “wherein said interchangeable cap has an appealing design, shape, and color to attract and retain young children’s attention.”
Claim 5: “further comprises an electromagnetic inductive charging component.”
Claim 6: “wherein communication signals forth and back between said apparatus and said charging pad are transmitted via a wireless component.”
Claim 7: “wherein said charging pad further comprises at least one magnet that holds said two feet in place and keeps said apparatus standing while it’s being charged.”
Claim 8: “wherein said IMU comprises a gyroscope, … and a magnetometer.”
Claim 9: “a detachable cover part” and “said detachable cover part is comprised of flexible material”
Claim 10: “further comprise a base apparatus wherein said base apparatus comprises a battery charging unit and a recess to received said first foot and said second feet and charges said battery when said first foot and said second foot rests on said recess; said base apparatus further comprising a plurality of input buttons wherein said input buttons provides input controls said children education apparatus.”
Claim 11: “wherein said input buttons provides input controls to said children education apparatus when said first foot and said second foot rests on said base apparatus.”
Claim 12: “wherein said input buttons provides input controls to said children education apparatus when said first foot and said second foot are not resting on said base apparatus.”
Claim 13: “wherein said vertical standing part is comprised of 2 triangular shape standing parts.”
Claim 15: “wherein said vertical part is comprised of a triangular shape standing part having a circular ball shape part attached to said at the tip of said triangular shape standing part.”
Claim 16: “wherein said capsule housing unit further comprises a temperature sensor.”
Claim 18: “a temperature sensor”; “a temperature data analysis module”; and “said temperature sensor records one or more temperature data.”
Claim 21: “wherein and said temperature data analysis module analyzes said temperature data and determines which one of said plurality of children education content to deliver to said LCD.”
Claim 23: “wherein and said video data analysis module analyzes said video data and determines an emotion characterization of a user and determines which one of said plurality of children education content to deliver to said LCD base on said emotion characterization.”
Claim 24: “wherein and said audio data analysis module analyzes said audio data and determines an emotion characterization of a user and determines which one of said plurality of children education content to deliver to said LCD base on said emotion characterization.”
Accordingly, claims 1-16 and 18-24 are not entitled to the benefit of the ’044 application’s filing date, due to lack of adequate support as discussed above and/or due to their dependency, either direct or indirect, from claims 1, 9, and 18, as the case may be.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numbers mentioned in the description: two sets of electrical pins 306 (p. 17, line 18) and sensor 8 (p. 24, line 20). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numbers not mentioned in the description:
Fig. 3 — 309;
Fig. 5 — 503;
Fig. 7 — 702, 703, 704, 705, 706, 707, 708, 709, 710, and 711;
Fig. 8 — 823, 826, 842, 843, and 844; and
Fig. 11 — 1103.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following informalities:
The abstract fails to provide a concise statement of the technical disclosure. For example, the abstract refers to “a template”, “a cover for a protective helmet”, and “at least one light tubes”, which appear unrelated to the technical disclosure in the description.
The length of 176 words exceeds the preferred maximum of 150 words.
The abstract includes legal phraseology, such as “said cover” and “said light tube”.
Correction is required. See MPEP § 608.01(b).
The title of the invention is objected to because “Artificial Intelligent” should read --Artificial Intelligence--. Correction is required.
The disclosure is objected to because of the following informalities:
p. 10, line 1, “will not be” should read --will be--;
p. 16, line 10, it is not understood what is meant by “speakers disposed”;
p. 17, line 1, “but inputting” should read --by inputting--;
p. 17, line 4, “as a way” should read --is a way--;
p. 17, line 9, no definition is provided for “MCU”;
p. 17, line 10, no definition is provided for “ICB”;
p. 18, line 13, “IMU (Inertial Measurement Unit)” should read --IMU--;
p. 18, line 17, “inertia measurement unit (IMU)” should read --IMU--;
p. 20, line 22, “A/D” should read --analog-to-digital (A/D)--;
p. 21, line 11, “RNN” should read --recurrent neural network (RNN)--;
p. 21, line 17, “CPU” should read --central processing unit (CPU)--;
p. 21, line 17, “GPU” should read --graphics processing unit (GPU)--;
p. 22, line 19, it is not understood what is meant by “Model—”;
p. 25, line 5, it is not understood what is meant by “
p. 25, line 9, “lessors” should read --lessons--;
p. 29, lines 7, 11, and 14, “Personality Type 961” should read --P Personality Type 961--;
p. 29, lines 20-21, “upper body 1003” should read --upper portion 1002--;
p. 29, line 22, “upper body” should read --upper portion 1002--;
p. 29, line 24, “lower part” should read --lower portion--;
p. 30, line 6, “flexible part 1004, or 1105 or 1106” should read --flexible part 1104, or 1106 or 1107--;
p. 30, line 7, “revere standing triangle 1104” should read --reverse standing triangle 1103--; and
p. 30, line 8, “flexible part 1108” should read --flexible part 1106--.
Appropriate correction is required.
The use of the terms “iNEMO” and “ipad”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 9-15, and 17-24 are objected to because of the following informalities:
claim 1, p. 37, line 7, “unit” should read --units--;
claim 1, p. 37, line 9, “respond” should read --response--;
claim 1, p. 37, line 10, “microphones” should read --audio units--;
claim 1, p. 37, line 18, “apparatus;” should read –apparatus.--;
claim 9, p. 38, line 13, “having” should read --has--;
claim 9, p. 38, line 20, “of said feet part” should read --to said feet part--;
claim 10, p. 39, line 4, “children education apparatus unit” should read --children education apparatus--;
claim 10, p. 39, line 4, “comprise” should read --comprises--;
claim 10, p. 39, line 6, “received” should read --receive--;
claim 10, p. 39, line 6, “feet” should read --foot--;
claim 10, p. 39, line 8, “provides input controls said” should read --provide input controls to said--;
claim 11, p. 39, line 9, “apparatus of” should read --children education apparatus of--;
claim 11, p. 39, line 9, “provides” should read --provide--;
claim 11, p. 39, line 10, “rests” should read --rest--;
claim 12, p. 39, line 11, “apparatus of” should read --children education apparatus of--;
claim 12, p. 39, line 11, “provides” should read --provide--;
claim 13, p. 39, line 14, “apparatus of” should read --children education apparatus of--;
claim 14, p. 39, line 16, “apparatus of” should read --children education apparatus of--;
claim 15, p. 39, line 18, “apparatus of” should read --children education apparatus of--;
claim 15, p. 39, line 19, “to said at the tip” should read --to the tip--;
claim 17, p. 40, line 2, “power” should read --powered--;
claim 17, p. 40, line 3, “plurality” should read --a plurality--;
claim 17, p. 40, line 6, “to said LCD.” should read --to deliver to said LCD.--;
claim 18, p. 40, line 9, “power” should read --powered--;
claim 18, p. 40, line 10, “plurality” should read --a plurality--;
claim 18, p. 40, lines 13-14, “records one or more records one or more” should read --records one or more--;
claim 19, p. 40, line 16, “claim of 18” should read --children education apparatus of claim 18--;
claim 19, p. 40, line 16, “wherein and said” should read --wherein said--;
claim 20, p. 40, line 18, “claim of 18” should read --children education apparatus of claim 18--;
claim 20, p. 40, line 18, “wherein and said” should read --wherein said--;
claim 21, p. 40, line 20, “claim of 18” should read --children education apparatus of claim 18--;
claim 21, p. 40, line 20, “wherein and said” should read --wherein said--;
claim 22, p. 41, line 1, “claim of 18” should read --children education apparatus of claim 18--;
claim 22, p. 41, line 1, “wherein and said” should read --wherein said--;
claim 23, p. 41, line 4, “claim of 19” should read --children education apparatus of claim 19--;
claim 23, p. 41, line 4, “wherein and said” should read --wherein said--;
claim 23, p. 41, line 6, “base” should read --based--;
claim 24, p. 41, line 7, “claim of 20” should read --children education apparatus of claim 20--;
claim 24, p. 41, line 7, “wherein and said” should read --wherein said--; and
claim 24, p. 41, line 9, “base” should read --based--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a]n anime-like body” at p. 36, line 5. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by an “anime-like” body. A person of ordinary skill in the art would thus have no way of recognizing the claimed “anime-like” body or distinguishing it from any other kind of body. The specification states at p. 15, line 23 that the body “looks like an anime character”, but this also fails to provide a workable definition. Accordingly, claim 1 has an indefinite scope. For examination purposes, “[a]n anime-like body” will be interpreted as encompassing any type of body.
Claim 1 recites “decorative ears” at p. 36, line 8. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “decorative” ears. A person of ordinary skill in the art would thus have no way of recognizing the claimed “decorative” ears or distinguishing them from any other kind of ears. Moreover, no definition of “decorative ears” is provided in the specification. Accordingly, claim 1 also has an indefinite scope for this additional reason. For examination purposes, “decorative ears” will be interpreted as encompassing any type of ears.
Claim 1 recites “a prominent camera” at p. 36, line 9. This limitation is ambiguous because it is capable of being interpreted in two different ways. One possible interpretation is that “prominent” refers to the camera being protuberant. The other is that “prominent” refers to the camera being conspicuous. However, nothing in the claims or specification resolves the ambiguity. Accordingly, claim 1 also has an indefinite scope for this additional reason. For examination purposes, as suggested by claim 9’s recitation of a “hemispherical dome part [that] protrude[s]”, the limitation “a prominent camera” in claim 1 will be interpreted to mean that the camera is protruding from the upper body.
Claim 1 recites [a] “wherein said apparatus further comprises a first two-way wireless communication counterpart”, [b] “wherein said charging pad further comprises a second two-way wireless communication counterpart”, and [c] “wherein said apparatus further comprises an inertial measurement unit (IMU) disposed inside said apparatus” at p. 37, lines 12-13, 14-15, and 17-18, respectively. The combined effect of limitations [a] and [b] renders the claim ambiguous. Specifically, because the apparatus includes both the charging pad and the first two-way wireless communication counterpart, it is unclear whether the claim encompasses locating the first two-way wireless communication counterpart in the charging pad together with the second two-way wireless communication counterpart—in which case wireless communication between the anime-like body and charging pad would seem to be impossible—or whether the claim requires the first two-way wireless communication counterpart to be located other than in the charging pad. In a similar fashion, limitation [c] makes it unclear whether the IMU can be disposed inside the charging pad (as an included subcomponent of the apparatus)—where the IMU would appear to serve no useful purpose—or whether the claim requires the IMU to be disposed other than inside the charging pad. Accordingly, claim 1 also has an indefinite scope for both of these additional reasons. For examination purposes, the claim will be interpreted as requiring that both the first two-way wireless communication counterpart and IMU be located other than in the charging pad—i.e., somewhere in the anime-like body.
Claim 2 recites “ICB” at p. 37, line 20. As discussed above with respect to specification objections, this term is vague because it is not defined by either the claims or the specification. Claim 2 thus has an indefinite scope. For examination purposes, this limitation will be interpreted as referring to the system on chip (SOC).
Claim 4 recites “an appealing design, shape, and color to attract and retain young children’s attention.” at p. 38, lines 2-3. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “an appealing design, shape, and color to attract and retain young children’s attention.” A person of ordinary skill in the art would thus have no way of recognizing the claimed design, shape, and color or distinguishing them from any other kind of design, shape, and color. Moreover, no definition of “an appealing design, shape, and color to attract and retain young children’s attention” is provided in the specification. Accordingly, claim 4 has an indefinite scope. For examination purposes, “an appealing design, shape, and color to attract and retain young children’s attention” will be interpreted as encompassing any design, shape, and color.
Claim 9 recites a “capsule shape housing unit” at p. 38, line 11. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by a “capsule shape” housing unit. A person of ordinary skill in the art would thus have no way of recognizing the claimed “capsule shape” housing unit or distinguishing it from any other kind of housing unit. Moreover, no definition of a “capsule shape” housing unit is provided in the specification. Accordingly, claim 9 has an indefinite scope. For examination purposes, a “capsule shape housing unit” will be interpreted as any shape of housing unit.
Claim 9 recites “for decorative purpose” at p. 38, line 20. Similar to the discussion of claim 1’s “decorative ears” limitation above, claim 9’s “for decorative purpose” limitation is vague because no guidance is provided as to what features, attributes, or properties are required for the vertical standing part to serve a “decorative purpose”. A person of ordinary skill in the art would thus have no way of recognizing the claimed vertical standing part “for decorative purpose” or distinguishing it from any other kind of vertical standing part. Moreover, no definition of “decorative purpose” is provided in the specification. Accordingly, claim 9 has an indefinite scope. For examination purposes, “for decorative purpose” will be interpreted as being met by any type of vertical standing part.
Claims 14 and 15 recite “wherein said vertical part is comprised of 2 vertical standing reverse teardrop shape parts” and “wherein said vertical part is comprised of a triangular shape standing part having a circular ball shape part attached to [] the tip of said triangular shape standing part” at p. 39, lines 16-17 and 18-20, respectively. Claim 14 depends from claim 13, which recites “wherein said vertical standing part is comprised of 2 triangular shape standing parts.” In light of this, claim 14 is ambiguous because it is unclear whether the claimed two parts of the vertical part are required to be (1) triangular shape, (2) vertical standing reverse teardrop shape, or (3) both—despite the apparent incompatibility of shapes (1) and (2). Similarly, claim 15 is ambiguous because, aside from possibilities (1)-(3), it is unclear whether the claimed vertical part is required to alternatively or additionally be a triangular shape standing part having a circular ball shape part attached to said at the tip of said triangular shape standing part. Accordingly, claims 14 and 15 have an indefinite scope. For examination purposes, claim 14 will be interpreted as requiring that the vertical part only be comprised of two vertical standing reverse teardrop shape parts and claim 15 will be interpreted as requiring that the vertical part only be comprised of a triangular shape standing part having a circular ball shape part attached to the tip of the triangular shape standing part.
Claim 17 recites “delivers said plurality of children education content to said LCD unit … and determines which one of said plurality of children education content [to deliver] to said LCD” at p. 40, lines 4-6. These limitations are ambiguous because they capable of being interpreted in two different ways. One possible interpretation is that the entire plurality of children education content is delivered to the LCD unit, followed by determining a subset of the plurality of children education content to deliver. The other possible interpretation is that only the determined subset of the plurality of content is actually delivered. Moreover, under the first interpretation, it is uncertain how determining a subset for delivery can serve any purpose if the entire plurality has already been delivered. The claims and specification both fail to resolve this ambiguity. Accordingly, claim 17 also has an indefinite scope for this additional reason. For examination purposes, these limitations will be interpreted to mean that only a determined subset of content is delivered.
Similar to claim 17, claims 19-24 each recite “delivers said plurality of children education content to said LCD unit” (via dependency from claim 18) followed by “determines which one of said plurality of children education content to deliver to said LCD.” Thus, as with claim 17, claims 19-24 are indefinite for an additional reason because of the same ambiguity as to whether the entire plurality of children education content or only a determined subset is delivered. For examination purposes, like claim 17, claims 19-24 will be interpreted to mean that only a determined subset of content is delivered.
Claim 23 recites “said video data analysis module analyzes said video data” and “determines which one of said plurality of children education content to deliver to said LCD base[d] on said emotion characterization” at p. 41, lines 4 and 5-6, respectively. However, claim 23’s parent claim 19 also recites “said video data analysis module analyzes said video data” and “determines which one of said plurality of children education content to deliver to said LCD.” Claim 23 is thus ambiguous because it is unclear whether it requires the analyzing step to be performed twice or just once, and similarly, whether it requires the determining step to be performed twice—including one time based on the emotion characterization—or just once, potentially based on the emotion characterization. Accordingly, claim 23 also has an indefinite scope for this additional reason. Claim 24 likewise has an indefinite scope for this same reason as well due to including a similar set of limitations involving the “audio data analysis module” and “audio data”. For examination purposes, claims 23 and 24 will be interpreted as requiring that (1) the relevant analyzing step be performed only once and (2) the determining step be performed only once, based on the emotion characterization.
Claims 2-8, 10-16, and 23-24 are rejected (or further rejected, as the case may be) due to their dependency, either direct or indirect, from a claim rejected above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of analyzing sensor data, determining an emotion, and/or determining content to be shown.
Claim 1 recites the limitations of a children education apparatus comprising a central processing unit, an inertia momentum unit, … a LCD unit, and an education platform power by said central processing unit wherein said education platform is comprised of plurality of children education content and delivers said plurality of children education content to said LCD unit where said education platform detects a movement of said children education apparatus via said inertia momentum unit and determines which one of said plurality of children education content to said LCD. As drafted, these limitations are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components and generic sensors. That is, other than reciting “a central processing unit,” “an inertia momentum unit,” and “a LCD unit,” nothing in the claim elements precludes the process from practically being performed in the human mind and/or with pen and paper. For example, but for the “central processing unit”, “inertia momentum unit” and “LCD” language, the claim encompasses a teacher or parent manually determining which content to show based on how the robot is moved. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of generic computer components and generic sensors, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a central processing unit,” “an inertia momentum unit,” “a battery,” a camera,” “a LCD unit,” and “an education platform power by said central processing unit wherein said education platform is comprised of plurality of children education content and delivers said plurality of children education content to said LCD unit where said education platform detects a movement of said children education apparatus via said inertia momentum unit”. The processing unit, inertia momentum unit, battery, camera, and LCD are recited at a high level of generality and merely automate the determining function, thus serving as generic computer components and generic sensors to perform the abstract idea. The processing unit, inertia momentum unit, battery, camera, and LCD are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the detecting and delivering steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering and post-solution reporting, respectively. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, identifying the user and restricting access are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 17 is not patent eligible.
Claims 19-22 include the same limitations—and the same mental process of determining content—as claim 17, but (i) their parent claim 18 also recites the additional limitations of a microphone, a temperature sensor where said education platform is comprised of a video data analysis module, a voice data analysis module, a movement data analysis module and a temperature data analysis module wherein said camera records one or more video data and said microphone records one or more records one or more audio data and said inertia momentum unit records one or more movement data and said temperature sensor records one or more temperature data and (ii) claims 19-22 respectively recite the additional limitation of wherein and said [video/audio/temperature/movement] data analysis module analyzes said [video/audio/temperature/movement] data. The respective analyzing function for each of claims 19-22 is simply a further abstract idea (i.e., a mental process of analyzing data) and the additional elements recited via claim 18 are either generic sensors (the microphone and temperature sensor) or insignificant extra-solution activity (i.e., pre-solution data gathering of the various sensor data types) that fail to integrate the abstract ideas—determining content as in claim 17 and analyzing data in claims 19-22—into a practical application or provide an inventive concept for the same reasons discussed above for claim 17. Moreover, claims 19-22’s additional elements are an insignificant application (performing analysis and determining content based on either video, audio, temperature, or movement data) or mere selection of a particular data source or type of data (video, audio, temperature, or movement data) to be manipulated. The additional elements also do no more than generally link the judicial exception to a particular technological environment or field of use (apparatuses for performing analysis and determining content based on either video, audio, temperature, or movement data). Accordingly, claims 19-22 are not patent eligible.
Claims 23 and 24 each recite the additional limitations of determines an emotion characterization of a user and base on said emotion characterization. These additional limitations merely serve to (i) include a further abstract idea—i.e., the mental process of determining an emotion—and (ii) slightly modify the existing abstract idea of determining content to specify an input (which could also be considered an insignificant extra-solution activity of pre-solution data gathering). No additional limitations are recited that either integrate the abstract ideas into a practical application or provide an inventive concept. Accordingly, claims 23 and 24 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Millward (Millward, “Roybi Raises $4.2 Million Seed Round to Produce Educational Robots”, July 2, 2019, EdSurge, pp. 1–5, https://www.edsurge.com/news/2019-07-02-roybi-raises-4-2-million-seed-round-to-produce-educational-robots) [hereinafter “EdSurge”], Roth (Roth, “3rd annual Tech in the Tenderloin festival returns to San Francisco”, June 28, 2019, KTVU, pp. 1–3, https://www.ktvu.com/news/3rd-annual-tech-in-the-tenderloin-festival-returns-to-san-francisco) [hereinafter “KTVU”], and Roybi (Roybi Robot, “ROYBI Closes $4.2M, Making Personalized Education a Reality”, July 2, 2019, Medium, pp. 1–3, https://medium.com/roybi-robot/roybi-closes-4-2m-making-personalized-education-a-reality-6673d44834f0) [hereinafter “Medium”] [collectively “ROYBI”] in view of Lee et al. (US 20180181140 A1) [hereinafter “Lee”].
Claim 9
	ROYBI discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—a children education apparatus (EdSurge p. 1 (“Roybi Raises $4.2 Million Seed Round to Produce Educational Robots … [T]he robot, Roybi, aims to teach kids at home a range of early-childhood developmental skills.” (emphasis added))) comprising:
A capsule shape housing unit (EdSurge p. 1 (“The two-legged, pill-shaped robot—upper half green, lower half white and small enough to stand on one’s palm” (emphasis added)), p. 3 image [the image shows a capsule-shaped housing unit]) having 
a detachable cover part (EdSurge p. 3 image [the image shows the housing unit has a detachable cover part]) and 
a feet part (EdSurge p. 1 (“The two-legged, pill-shaped robot—upper half green, lower half white and small enough to stand on one’s palm” (emphasis added)), p. 3 image [the image shows the housing unit with feet])
wherein said capsule shape housing unit is comprised of 
an upper capsule part (EdSurge p. 1 (“The two-legged, pill-shaped robot—upper half green, lower half white and small enough to stand on one’s palm” (emphasis added)), p. 3 image [the image shows the housing unit has an upper part (covered with the detachable cover)]) and 
a lower capsule part (EdSurge p. 1 (“The two-legged, pill-shaped robot—upper half green, lower half white and small enough to stand on one’s palm” (emphasis added)), p. 3 image [the image shows the housing unit has a lower part (white; uncovered)])
wherein said upper capsule part having a forward facing surface and a rearward facing surface (EdSurge p. 3 image [the image shows the upper part with a forward-facing surface (including the camera) and a rearward-facing surface (opposite the camera)])
wherein said upper capsule part is further comprised of a hemispherical dome part (EdSurge p. 3 image [the image shows the upper part with a hemispherical dome])
wherein said hemispherical dome part is positioned in vertical fashion along said forward facing surface; (EdSurge p. 3 image [the image shows the dome positioned vertically along the forward-facing surface])
said hemispherical dome part houses a digital camera (KTVU video 0:31-0:33 [the video shows the dome includes a digital camera]; EdSurge p. 2 (“The robot has technology to detect children’s faces and recognize individual users to turn on and start its lessons. It records video and audio as children practice the lesson or if parents manually tell it to record or snap pictures through the Roybi app.” (emphasis added)), p. 3 image [the image shows the dome includes a digital camera]) and 
said detachable cover part is comprised of flexible material and wraps around said upper capsule part in its entirety except wherein said detachable cover part has an opening allowing said hemispherical dome part to protrude through said detachable cover part (EdSurge p. 3 image [the image shows the cover made of flexible material and wrapping around the upper part except for the opening allowing the dome to protrude through]) and 
said detachable cover part further comprising a vertical standing part for decorative purpose; (EdSurge p. 3 image [the image shows the cover with a vertical standing part for decorative purposes])
said lower capsule part is connected of said feet part (EdSurge p. 1 (“The two-legged, pill-shaped robot—upper half green, lower half white and small enough to stand on one’s palm” (emphasis added)), p. 3 image [the image shows the lower part connected to the feet])
wherein said feet part is comprised of a first foot and a second foot (EdSurge p. 1 (“The two-legged, pill-shaped robot—upper half green, lower half white and small enough to stand on one’s palm” (emphasis added)), p. 3 image [the image shows the feet with a first and second foot]) and 
said first foot and second foot are of equal length, (EdSurge p. 3 image [the image the first and second foot being of equal length])
wherein said lower capsule part further comprises a digital display (KTVU video 0:31-0:33 [the video shows the lower part with a digital display]; EdSurge p. 1 (“In a rare demo of its abilities, Robyi’s [sic] founder and CEO, Elnaz Sarraf, listens to the robot name colors, animals and their accompanying noises while displaying pictures on its torso.” (emphasis added)))
wherein said digital display is rectangular in shape (KTVU video 0:31-0:33 [the video shows the display is rectangular]) and 
wherein said digital display is a LCD, (KTVU video 0:31-0:33 [the video shows the display is an LCD])
at least one microphone, at least a speaker, (EdSurge p. 1 (“In a rare demo of its abilities, Robyi’s [sic] founder and CEO, Elnaz Sarraf, listens to the robot name colors, animals and their accompanying noises while displaying pictures on its torso. The black cat meows. The orange lion roars. The robot then asks the user to repeat the information back to the robot, as practice.” (emphasis added)), p. 2 (“It records video and audio as children practice the lesson or if parents manually tell it to record or snap pictures through the Roybi app.” (emphasis added)))
ROYBI may not explicitly disclose, but, in the same field of endeavor, Lee teaches:
wherein said lower capsule part further comprises at least a speaker, (Fig. 18B; [0048])
wherein said capsule shape housing unit further comprises 
a inertia momentum unit, (Fig. 1; sensors 150; [0047] (“The sensors 150 of the robotic creature function to monitor the ambient environment surrounding the robot and/or as inputs into the robotic creature. The robotic creature can include: … orientation sensors, such as accelerometers, gyroscopes, and altimeters; …” (emphasis added)), [0064] (“Examples of these conditions include: … inertial sensor patterns ….” (emphasis added)))
at least one battery, ([0048] (“The robotic creature can additionally include: … a power storage system (e.g., rechargeable battery), ….” (emphasis added)))
a computing processing unit. (Fig. 1; processing system 180; [0048] (“The robotic creature can additionally include: … a processing system 180 (e.g., CPU, GPU, microprocessor, etc.), ….” (emphasis added)))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of ROYBI to include wherein said lower capsule part further comprises at least a speaker, wherein said capsule shape housing unit further comprises a inertia momentum unit, at least one battery, a computing processing unit as taught by Lee because, with respect to the inertia momentum unit and computing processing unit, this would allow the robot to detect and respond appropriately to, e.g., “a pickup event (e.g., pitch or roll beyond a threshold angle; vertical acceleration above a threshold value)” ([0064]); with respect to the speaker, this would allow “audio output by the speakers (e.g., the robotic creature’s “voice”) [to be] used in conjunction with other outputs to create an expressive action” ([0048]); with respect to the battery, this would provide a power source for the computing processing unit and input/output components (e.g., camera, LCD, etc.) when the robot is not connected to an electrical outlet, either directly or indirectly via a docking station.
ROYBI in view of Lee further discloses at least one microphone included in the upper part of the robot. (Lee: Figs. 1, 18A; inputs 170, acoustic sensors; [0047]–[0048])
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of ROYBI in view of Lee to include the at least one microphone in the lower capsule part because the robot components, such as the microphone input, “can be mounted to the body, … or any other suitable mounting point” ([0048]); moreover, doing so would be obvious to try, because it would simply involve choosing from a finite number of identified, predictable solutions—here, between just two options of placing the microphone either in the upper part, or the lower part (where the speaker is already located)—with a reasonable expectation of success. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).
Claim 17
ROYBI in view of Lee discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 17 as stated above for claim 9, and further discloses:
an education platform power by said central processing unit wherein said education platform is comprised of plurality of children education content and delivers said plurality of children education content to said LCD unit (ROYBI: EdSurge pp. 1–2 (“Designed for children ages 3 to 7, the robot, Roybi, aims to teach kids at home a range of early-childhood developmental skills. In a rare demo of its abilities, Robyi’s [sic] founder and CEO, Elnaz Sarraf, listens to the robot name colors, animals and their accompanying noises while displaying pictures on its torso. … Currently, Roybi has about 500 lessons, stories and songs, promising to introduce children in school or at home to over 70,000 words in English, Spanish and Chinese. Subjects include colors, animals and shapes.” (emphasis added)), Medium pp. 2–3 (“Along with strengthening language skills, ROYBI’s goal is to make a global change in the education system by focusing on personalized learning. … ROYBI provides a uniquely tailored teaching experience by focusing on the child as an individual and catering to their needs. Using its machine-learning technology, ROYBI gradually adapts to each child to deliver optimal content, including over 500 lessons, stories, and songs that continuously update based on their progress.” (emphasis added)))
where said education platform detects a movement of said children education apparatus via said inertia momentum unit and determines which one of said plurality of children education content to said LCD. (Lee: [0048] (“The chest light can be selectively operated based on the robotic creature expressive action, a robotic creature mood (e.g., determined based on historic accomplishments, human interaction, etc.), operation mode (e.g., recording mode, playback mode), or otherwise operated. However, the robotic creature can include any suitable set of components.”), [0057] (“Detecting an event associated with a technological imperfection S250 functions to trigger expressive action performance.”), [0064] (“In a seventh variation, the event includes determining that the robotic creature is in an unknown location (e.g., determining a new location event). … In a third example, this can include satisfaction of conditions associated with robotic creature delocalization (e.g., pick up and placement; arrangement in an unknown or new location; etc.). Examples of these conditions include: … inertial sensor patterns indicative of a pickup event (e.g., pitch or roll beyond a threshold angle; vertical acceleration above a threshold value), or any other suitable condition.” (emphasis added)))
Claim 18
ROYBI in view of Lee discloses the elements of claim 18 as stated above for claim 17, and further discloses a temperature sensor and a temperature data analysis module wherein said temperature sensor records one or more temperature data. (Lee: Fig. 1; sensors 150; [0047] (“The sensors 150 of the robotic creature function to monitor the ambient environment surrounding the robot and/or as inputs into the robotic creature. The robotic creature can include: … temperature sensors (e.g., thermistor)” (emphasis added)))
Claim 19
ROYBI in view of Lee discloses the elements of claim 19 as stated above for claim 18.
Claim 20
ROYBI in view of Lee discloses the elements of claim 20 as stated above for claim 18, and further discloses wherein and said audio data analysis module analyzes said audio data and determines which one of said plurality of children education content to deliver to said LCD. (Lee: [0052] (“The method can additionally include receiving a user input S220, which functions to initiate a command to a robotic creature. Additionally or alternatively, S220 can function to determine a robotic creature mood. … Preferably, the user input is received at a sensor of the robotic creature, …. In a first variation, the user input is a voice command received at an audio sensor (e.g. microphone).” (emphasis added)))
Claim 21
ROYBI in view of Lee discloses the elements of claim 21 as stated above for claim 18, and further discloses wherein and said temperature data analysis module analyzes said temperature data and determines which one of said plurality of children education content to deliver to said LCD. (Lee: [0052] (“The method can additionally include receiving a user input S220, which functions to initiate a command to a robotic creature. Additionally or alternatively, S220 can function to determine a robotic creature mood. … Preferably, the user input is received at a sensor of the robotic creature, ….” (emphasis added)))
Claim 22
	ROYBI in view of Lee discloses the elements of claim 22 as stated above for claim 18.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over ROYBI in view of Lee as applied to claim 9 above, and further in view of Hayashi et al. (WO 2019082779 A1) [hereinafter “Hayashi”] and SDI Technologies (SDI Technologies, Inc., “iBTW38”, 2018, pp. 1–16, https://cdn.ihomeaudio.com/media/product/files/iBTW38_User_Manual.pdf) [hereinafter “iBTW38”].
Claim 10
ROYBI in view of Lee discloses the elements of claim 10 as stated above for claim 9, and further discloses wherein said children education apparatus unit further comprise a base apparatus wherein said base apparatus comprises a battery charging unit. (Lee: Fig. 19; dock; [0024] (“The robot can additionally or alternatively promote robot usage by autonomously performing some tasks, such as … docking itself when the battery is low …” (emphasis added)))
ROYBI in view of Lee may not explicitly disclose, but, in the same field of endeavor, Hayashi teaches a recess to received said first foot and said second feet and charges said battery when said first foot and said second foot rests on said recess. (Abstract (“The table 202 includes a guide 220 that is provided to the advance-direction rear side of the robot and that guides a prescribed guided part of the robot along a shape thereof toward a target point, thereby guiding the robot to the set position …” (emphasis added)); Figs. 5(a)-5(b); recesses 218, guide 220; [0033]–[0034])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of ROYBI in view of Lee to include a recess to received said first foot and said second feet and charges said battery when said first foot and said second foot rests on said recess as taught by Hayashi because doing so would make the robot’s connection to the dock more secure and prevent it from becoming loose, while making it harder to accidentally dislodge through physical contact.
ROYBI in view of Lee and Hayashi may not explicitly disclose, but, in the same field of endeavor, iBTW38 teaches said base apparatus further comprising a plurality of input buttons wherein said input buttons provides input controls said children education apparatus. (p. 3 (Play/Pause Button, +/– Settings Buttons))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of ROYBI in view of Lee and Hayashi to include said base apparatus further comprising a plurality of input buttons wherein said input buttons provides input controls said children education apparatus as taught by iBTW38 because doing so would allow for button-based control of the robot using buttons that are conveniently placed on the flat surface of the sturdy base, instead of directly on the robot’s body, and without needing to introduce cumbersome additional circuitry and hardware into the body itself or interfering with the robot’s pleasing appearance.
Claim 11
ROYBI in view of Lee, Hayashi, and iBTW38 discloses the elements of claim 11 as stated above for claim 10.
Claim 12
ROYBI in view of Lee, Hayashi, and iBTW38 discloses the elements of claim 12 as stated above for claim 11, and further discloses wherein said input buttons provides input controls to said children education apparatus when said first foot and said second foot are not resting on said base apparatus. (iBTW38: p. 8 (“Pairing Your Bluetooth Device”))
Claim 13
ROYBI in view of Lee, Hayashi, and iBTW38 discloses the elements of claim 13 as stated above for claim 12, and further discloses wherein said vertical standing part is comprised of 2 triangular shape standing parts. (ROYBI: EdSurge p. 1 image [the image shows the figure on the right having a cap with 2 triangular shape standing parts])
Claim 14
ROYBI in view of Lee, Hayashi, and iBTW38 discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 14 as stated above for claim 13, and further discloses wherein said vertical part is comprised of 2 vertical standing reverse teardrop shape parts. (ROYBI: EdSurge p. 1 image [the image shows the figure in the middle having a cap with 2 vertical standing reverse teardrop shape parts])
Claim 15
ROYBI in view of Lee, Hayashi, and iBTW38 discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 15 as stated above for claim 14, and further discloses wherein said vertical part is comprised of a triangular shape standing part having a circular ball shape part attached to said at the tip of said triangular shape standing part. (ROYBI: EdSurge p. 1 image [the image shows the figure on the left having a cap comprised of a triangular shape standing part having a circular ball shape part attached to said at the tip of said triangular shape standing part])
Claim 16
ROYBI in view of Lee, Hayashi, and iBTW38 discloses the elements of claim 16 as stated above for claim 9, and further discloses wherein said capsule housing unit further comprises a temperature sensor. (Lee: Fig. 1; sensors 150; [0047] (“The sensors 150 of the robotic creature function to monitor the ambient environment surrounding the robot and/or as inputs into the robotic creature. The robotic creature can include: … temperature sensors (e.g., thermistor)” (emphasis added)))

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ROYBI in view of Lee as applied to claim 19 above, and further in view of ROYBI (ROYBI, Inc., “ROYBI is Proud to be Invited to Present as a Finalist at SXSW EDU 2019 Launch Competition”, Feb. 2019, PR.com, pp. 1–2, https://www.pr.com/press-release/775506) [hereinafter “SXSW EDU 2019”].
Claim 23
ROYBI in view of Lee discloses the elements of claim 23 as stated above for claim 19.
ROYBI in view of Lee may not explicitly disclose, but, in the same field of endeavor, SXSW EDU 2019 teaches wherein and said video data analysis module analyzes said video data and determines an emotion characterization of a user and determines which one of said plurality of children education content to deliver to said LCD base on said emotion characterization. (p. 1 (“ROYBI is able to recognize faces and emotions, laugh, cry, and entertain kids in a fun, interactive way.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of ROYBI in view of Lee to include wherein and said video data analysis module analyzes said video data and determines an emotion characterization of a user and determines which one of said plurality of children education content to deliver to said LCD base on said emotion characterization as taught by SXSW EDU 2019 because doing so would simply involve the use of a known technique to improve a similar devices—here, the same, or nearly identical versions of the same robot made by the same company—in the same way. See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97.

Claim 24
ROYBI in view of Lee and SXSW EDU 2019 discloses the elements of claim 24 as stated above for claim 23.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 1, ROYBI in view of Lee discloses all limitations of the claimed apparatus body, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the references’ teachings. But, while these references and the other prior art of record—e.g., Hayashi, iBTW38, Osawa et al. (US 6764373 B1), Breazeal et al. (US 20150314454 A1), de Clercq et al. (US 20040268391 A1), and Van Breemen (US 20070191986 A1)—disclose all limitations of the claimed charging pad, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the references’ teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A FLEISHER/Examiner, Art Unit 3715      
                                                                                                                                                                                                
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

September 12, 2022